This appeal is from a decree validating $113,000.00 of Water Revenue Certificates to be issued by the City of St. Augustine, Florida, without an approving vote of the freeholder electors of the City as required by Section 6, Article IX, of the Constitution of Florida, as amended in 1930, when bonds of the City are issued.
The proceeds to be derived from a sale of the Water Revenue Certificates are to be used for the necessary preservation and improvement and for necessary additions to the existing Waterworks System of the City.
The Water Revenue Certificates are to be paid solely from the revenue derived from the operation of the said waterworks system and not otherwise.
The decree validating the issue of $113,000.00 Water Revenue Certificates to be issued by the City of St. Augustine for necessary improvements and additions to the existing waterworks system of the city without an approving vote of the freeholder electors of the City, is supported by the pleadings and evidence adduced in the court below, and the issue of such certificates not being in violation of Section 6, Article IX, of the Constitution, and being otherwise authorized by law, such decree should be affirmed on the authority of State, et al., v. City of Miami, 113 Fla. 280, 152 So. 6; State v. City of Daytona Beach,118 Fla. 29, 158 So. 200; Wilson v. City of Bartow, 124 Fla. 356,168 So. 545; Boykin v. Town of River Junction; Kathleen Citrus *Page 175 
Land Company v. City of Lakeland; State, ex rel. City of Vero Beach, v. MacConnell, No. One; Williams v. Town of Dunnellon; Bradley v. City of Homestead; decided at this term, and other like cases recently decided.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.
ELLIS, P.J., concurs upon the principle announced in his specially concurring opinion in the case of State, ex rel. City of Vero Beach, v. MacConnell, filed August 3, 1936.